DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear whether the chassis assembly is intended to support both blower assemblies at the same time. The claim language suggests that the chassis supports both blower motors. However, the specification provides support for the chassis to include only one blower assembly at a time. Therefore, the claim will be interpreted as a chassis configured to support either the first blower sub-assembly or the second blower assembly.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al (US 2014/0158131), hereinafter Kenyon. 
Regarding claim 1, Kenyon teaches an apparatus for providing air at positive pressure for respiratory therapy to a patient (paragraph 2), the apparatus comprising:
a pneumatic block comprising (paragraph 235):
at least first and second blower sub-assemblies that are different structurally from one another in at least one aspect (paragraph 236 a two-stage blower or a three-stage blower), each of the at least first and second blower sub-assemblies including a corresponding blower configured to produce a flow of air at a therapeutic pressure (paragraph 134, paragraph 143); and
a common chassis assembly configured to support each of the at least first and second blower sub-assemblies (paragraph 235, pap device may be used with different blower, three stage blower 10 and two-stage blower 410),
wherein the common chassis assembly and the first blower sub-assembly form a first configuration of the pneumatic block, and the common chassis assembly and the second blower sub-assembly form a second configuration of the pneumatic block (paragraph 236, the first configuration would be with blower 10 and the second with blower 410),
wherein each of the first and second configurations of the pneumatic block form a chamber arrangement including a plurality of chambers along the air flow path (paragraph 238), and
Kenyon does not explicitly state wherein the air flow path and the chamber arrangement of the first configuration of the pneumatic block is different than the air flow path and the chamber arrangement of the second configuration of the pneumatic block.
However, Kenyon teaches that a flow plate is provided within the chamber (paragraph 250) and that the flow plate array may be altered to meet a required pressure drop. (paragraph 250)
Therefore, it would have been obvious to configure the device so that wherein the air flow path and the chamber arrangement of the first configuration of the pneumatic block is different than the air flow path and the chamber arrangement of the second configuration of the pneumatic block to provide the appropriate pressure drop required for the particular blower used. 

Regarding claim 2, Kenyon teaches the apparatus according to claim 1, and further teaches wherein each of the at least first and second blower sub-assemblies includes a corresponding support structure to support the corresponding blower within the common chassis assembly. (fig. 43: 92 supports the blower, paragraph 214)

Regarding claim 3, Kenyon teaches the apparatus according to claim 2, wherein each support structure is configured and arranged to sealingly separate the air flow path into the plurality of chambers. (Fig. 42: item 93 seals and separates the blower chamber 6(3) and chamber 6(2)) 

Regarding claim 4, Kenyon teaches the apparatus according to claim 2, and further teaches wherein each support structure includes a flow tube array including a plurality of flow tubes that allow air to pass from one chamber to an adjacent chamber. (fig. 42, flow tube array allows air to pass from chamber 6(2) to chamber 6(3)

Regarding claim 5, Kenyon teaches apparatus according to claim 2, wherein each support structure includes a blower suspension to support the corresponding blower within the support structure and isolate vibrations. (paragraph 216, support 93 isolates vibrations)

Regarding claim 6, Kenyon teaches an apparatus according to claim 1, and further teaches wherein the first configuration of the pneumatic block includes three inlet muffler chambers (Fig. 42: chambers 6(1), 6(2) and 6(3) and an outlet chamber along the air flow path. (paragraph 225, outlet end of the blower)

Regarding claim 7, Kenyon teaches an apparatus according to claim 6, and further teaches wherein the chambers of the first configuration of the pneumatic block are arranged in more than one plane. (Fig. 42)

Regarding claim 8, Kenyon teaches an apparatus according to claim 7, and further teaches wherein the one of the three inlet muffler chambers extends in a first plane (Fig. 42: chambers 6(1) and 6(3) extend in a first plane), and the remaining two of the three inlet chambers and the outlet chamber extend in a second plane that is vertically spaced from the first plane. (Chambers 6(2) and outlet chamber extend in a second plane below the first plane, therefore vertically spaced.)

Regarding claim 9, Kenyon teaches apparatus according to claim 1, but does not teach wherein the second configuration of the pneumatic block includes two inlet muffler chambers and an outlet chamber along the air flow path.
However, in another embodiment Kenyon teaches wherein a configuration of the pneumatic block includes two inlet muffler chambers (Fig. 98: 606(1) and 606(2) and an outlet chamber (Fig. 98: 612(2)) along the inlet path.
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified the first embodiment of Kenyon to include only two muller inlet chambers along a flow path as shown in the second embodiment of Kenyon in order to eliminate conduits 102. (paragraph 249)

Regarding claim 10, Kenyon teaches apparatus according to claim 9, wherein the chambers of the second configuration of the pneumatic block are arranged in one plane. (Fig. 98 shows all chamber in a single plane)


Regarding claim 12, Kenyon teaches apparatus according to claim 1, and further teaches wherein the common chassis assembly includes a reservoir dock structured and arranged to receive a water reservoir. (paragraph 235, provides an interface for a humidifier)

Regarding claim 13, Kenyon teaches the apparatus according to claim 1, and further teaches wherein each of the first and second configurations of the pneumatic block includes at least two inlet muffler chambers positioned upstream of a blower inlet of the corresponding blower. (fig. 42 two inlet chambers 6(1) and 6(2))

Regarding claim 14, Kenyon teaches an apparatus according to claim 13, wherein the first configuration of the pneumatic block includes three inlet muffler chambers (fig, 42: 6(1), 6(2), 6(3)), wherein a first of the three inlet muffler chambers receives air from the chassis inlet (Fig. 42: inlet 101), and wherein the corresponding blower is provided in a second of the three inlet muffler chambers (Fig. 42: blower received in chamber (6(3)) and receives air at the blower inlet from a third of the three inlet muffler chambers. (Fig. 42: receives air into blower inlet (21) from chamber 6(2) via flow conduits 105)

Regarding claim 16, Kenyon teaches the apparatus according to claim 1, and further teaches comprising a PCBA supported by the pneumatic block outside the air flow path. (paragraph 216, (paragraph 267, figs. 101, 102), paragraph 229, 258, 259, Fig. 42: PCBA 110)

Regarding claim 17, Kenyon teaches an apparatus according to claim 16, and Kenyon teaches wherein the common chassis assembly includes one or more ports that allow one or more sensors provided to the PCBA to communicate with the air flow path. (paragraph 229)

Regarding claim 18, Kenyon teaches an apparatus according to claim 1, further teaches  comprising acoustic foam within one or more of the plurality of chambers. (paragraph 249)

Regarding claim 19, Kenyon teaches the apparatus according to claim 1, and further teaches wherein the common chassis assembly includes a top chassis and a bottom chassis forming a pneumatic block cavity configured to receive each of the at least first and second blower sub-assemblies. (paragraph 255, casing 5 has a base and a cover)

Regarding claim 20, Kenyon teaches an apparatus according to claim 19, and further teaches wherein each of the top chassis and the bottom chassis includes an elastomeric overmold along an interior surface thereof to provide a seal for the pneumatic block cavity.  (paragraph 256, Fig. 133 shows alternative arrangement with a seal overmolded to the cover)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kenyon in view of Nibu et al (US 2012/0285454), hereinafter Nibu.
Regarding claim 11, Kenyon teaches an apparatus according to claim 1, and teaches wherein the device may be used for wherein the first configuration of the pneumatic block is configured for CPAP or APAP therapy (paragraph 131) but does not explicitly state that the second configuration of the pneumatic block is configured for bi-level therapy.
However, Nibu teaches a modular ventilation device (paragraph 1) wherein the systems may be used for cpap or bi level therapy. (paragraph 1)
It would have been obvious to a person of ordinary skill in the art to have provided Kenyon with a second configuration for bi-level treatment to allow for treatment of sleep disordered breathing conditions. (paragraph 1)

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The limitations of claim 15 are not found when considered in combination with all other limitations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:30 am - 3:30 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785